Citation Nr: 1528284	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2012 decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record (in an April 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties to notify and assist.

As an initial matter, the record reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits (as noted in a March 2012 private psychiatric examination report).  A request to SSA for a complete set of records pertaining to the Veteran, including any decision rendered and the medical evidence considered in making the decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
Service Connection for Hepatitis C

The Veteran contends that he was exposed to hepatitis C in service while performing duties as a Medical Corpsman, including debriding the skin from chemical burn patients as well as administering thousands of needle injections (some of which accidentally punctured him in the process).  He also contends that he may have been exposed to hepatitis C when he received his own jet injection vaccinations in service.

The Veteran's service treatment records are negative for any complaints, findings, diagnosis, or treatment of hepatitis C.  His DD Form 214 confirms that his military occupational specialty (MOS) in the Army was Medical Corpsman.

The Veteran has alleged that he first learned that he had hepatitis C while trying to donate blood in 1988.  The earliest medical evidence of record which reflects a diagnosis of hepatitis C consists of an August 1995 VA treatment record, which noted that he had a positive anti-HCV test.  [As he has reported that he received VA treatment dating back to 1974, all such treatment reports must be secured for the record.]  An October 2001 VA treatment record noted that his reported risk factors for hepatitis C included intravenous drug use (1975 to 1985) and a history of excessive alcohol intake (1968 to 1974).  On an April 2012 questionnaire, he reported that his risk factors for hepatitis C included intravenous drug use (though he said that this was five years after he was discharged from military service) and his aforementioned medical work in service.  At his October 2012 hearing, he testified with regard to his military duties as a Medical Corpsman, and also reported that he drank alcohol all through his military service and had jaundice while stationed in Okinawa.  With regard to his intravenous drug use, the Veteran also stated that he always used a clean needle and never used anyone else's needle.  Hearing Tr. at 11-13.

In light of the above, the Veteran should be scheduled for an examination with a medical opinion addressing any relationship between his current hepatitis C and any incident of his military service.

Increased Rating for PTSD and Major Depressive Disorder

The Veteran was most recently afforded a VA examination to assess his service-connected PTSD and major depressive disorder in February 2011 (more than four years ago).

Given the allegations of increased severity of psychiatric symptoms since that time (per the Veteran's testimony at his October 2012 hearing), a contemporaneous examination to assess his psychiatric disability is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

In addition, ongoing reports of VA treatment must be secured.

TDIU Rating

The Veteran contends that he is unable to maintain gainful employment due to his service-connected PTSD and major depressive disorder.  At a March 2012 private psychiatric examination, he reported seeing a "significant deterioration" in his ability to do any type of work, and the examiner noted that the Axis IV effects of the Veteran's psychiatric disability were "[S]evere due to the severity of his mental condition and his inability to return to work."  At his October 2012 hearing, the Veteran testified that he was self-employed (as a real estate broker) but did not have any clients and had not made any money in approximately three years, and he alleged that his psychiatric symptoms had impaired his employability.  Hearing Tr. at 8.  

In light of the above, a claim for a TDIU rating has been raised in the context of the increased rating claim for PTSD and major depressive disorder, and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VCAA-mandated notice with respect to such claim is required.  In addition, the Veteran must complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (to obtain relevant employment information), and authorize VA to contact his previous employers for additional information regarding his employment.  Thereafter, the AOJ must undertake any additional development necessary and adjudicate the claim for a TDIU rating due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating due to his service-connected disabilities.  He should also be asked to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all providers identified.  

3.  Secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since 1974.

4.  Secure from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision rendered and all medical evidence considered.  If such is provided by disc, ensure the actual records are uploaded to the proper electronic database (i.e., VBMS or Virtual VA).  

5.  If any of the records requested in Instructions #2-4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

6.  After the development sought above in Instructions #2-4 is completed, arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his current hepatitis C.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion as to the following:  Is it at least as likely as not (a 50% or better probability) that the Veteran's hepatitis C is related to any incident of his military service (to include the in-service duties he performed in connection with his MOS as a Medical Corpsman, receiving jet injector vaccinations, and allegations of experiencing jaundice while in Okinawa)?

For purposes of this remand, the examiner must accept as true the Veteran's statements regarding his in-service duties as a Medical Corpsman, receiving jet injector vaccinations during service, and allegations of experiencing jaundice while in Okinawa.  The examiner must also accept as true his statements regarding the use of clean needles and not sharing needles when he used intravenous drugs after service.

The examiner must explain the rationale for all opinions provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  After the development sought above in Instructions #1-4 is completed, arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected PTSD and major depressive disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected PTSD and major depressive disorder (and their degree of severity and impact on function).

(b)  Please specifically comment on the impact of the Veteran's service-connected PTSD and major depressive disorder on occupational and daily activity functioning.

The examiner must explain the rationale for all opinions provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims of service connection for hepatitis C and an increased rating for PTSD and major depressive disorder, followed by the claim for a TDIU rating (after any further development indicated and in light of the determination made on the increased rating issue, and including consideration of the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet).  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

